Citation Nr: 1726143	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  14-02 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than December 1, 2012, for additional compensation for the Veteran's current dependent spouse.

2.  Whether the debt resulting from the overpayment of additional compensation for the Veteran's prior dependent spouse, calculated in the amount of $12,588, was validly created.  


REPRESENTATION

Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to November 1962.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 administrative decision by a Department of Veterans Affairs (VA) Regional Office (RO).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The issue of the validity of the debt resulting from the overpayment of additional compensation for the Veteran's prior dependent spouse is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

A claim for the addition of the Veteran's current spouse as a dependent was first received by VA on November 15, 2012.


CONCLUSION OF LAW

An effective date prior to December 1, 2012, for additional compensation for the Veteran's current dependent spouse is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.31, 3.204, 3.401 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's claim arises from his disagreement with the effective date assigned following the addition of his current spouse and as a dependent.  Once a claim is granted, it is substantiated, and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

With respect to VA's duty to assist, the Veteran has not identified any sources of relevant information not already associated with the claims file.  Additionally, the Veteran was afforded a hearing before the Board in February 2017, and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  


The effective date for additional compensation for a dependent will be the latest 
of: (1) the date of the claim, (2) the date the dependency arises, (3) the effective date of the qualifying disability rating, provided that evidence of dependency is received within one year of notification of such rating action; or (4) the date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b).  The term "date        of claim" means the following, listed in their order of applicability: (i) the date        of the veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise (ii) the date notice is received of the dependent's existence, if evidence is received within one year of the VA request.  38 C.F.R. § 3.401(b)(1).

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  38 C.F.R. § 3.204(a)(1).  The claimant must also provide the Social Security number of any dependent on whose behalf he or she is seeking benefits.  Id.  While acceptance of a claimant's written statement may be evidence of the existence of a dependent, it is only acceptable when it contains specific, required information.  McColley v. West, 13 Vet. App. 553, 557 (2000).

Regardless of VA regulations concerning effective dates of awards, and except as provided in 38 C.F.R. § 3.31(c) (which does not apply in this case), payment of monetary benefits based on original, reopened, or increased awards of compensation or pension may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.  The term "increased award" includes an award which is increased because of an added dependent.  38 C.F.R. § 3.31(a).

On January 20, 2006, VA received the Veteran's application for a total disability rating based on individual unemployability (TDIU).  In a letter accompanying his application for benefits, the Veteran indicated that his spouse recently passed away.  In a March 2006 rating decision, TDIU was granted, effective August 2, 2005, and  a letter accompanying that decision advised the Veteran that he was being paid at the rate of a veteran with a spouse.  In November 2012, VA sent the Veteran a Status of Dependents Questionnaire in order to verify his continued entitlement to additional benefits for a dependent spouse.  On November 15, 2012, VA received the Veteran's completed questionnaire in which he indicated that he married his current spouse on October [REDACTED], 2008, and provided her full name and Social Security number and the location of their marriage.

A Report of General Information dated March 6, 2013, indicates that the Veteran clarified that his marriage to his prior spouse was terminated upon her death on December 24, 2005.  In a March 2013 letter, VA advised the Veteran that his prior spouse was removed as a dependent, effective January 1, 2006.  In a subsequent March 2013 letter, the VA Debt Management Center advised the Veteran that he was overpaid $12,588 in additional compensation for a dependent spouse and that VA would withhold his benefits until the overpayment was recouped.  In May 2013, VA advised the Veteran that his current spouse was added as a dependent, effective December 1, 2012.  

The Veteran asserts that he should not have to repay the additional compensation   he received for a dependent spouse for the period of time during which he was married to his current spouse, i.e. from November 1, 2008, the first day of the month following his marriage to his current spouse, through December 1, 2012,    the date VA first recognized his current spouse as a dependent.  Thus, he essentially seeks an earlier effective date for additional compensation for his current dependent spouse. 

Upon review of the record, the Board finds that an effective date earlier than December 1, 2012 for additional compensation for the Veteran's current dependent spouse is not warranted.  The Veteran has not claimed that he advised VA of the identity of his current spouse within one year of their marriage or at any time prior     to submitting the November 2012 Status of Dependents Questionnaire.  The record shows that the Status of Dependents Questionnaire, received on November 15, 2012, is the earliest notice VA received of the existence of the Veteran's current spouse.  Furthermore, that date is the latest of the date of claim, the date dependency arose, the effective date of the qualifying disability rating, and the date of the commencement  of Veteran's award.  See 38 C.F.R. § 3.401(b).  The effective date assigned for the addition of the Veteran's current dependent spouse was the first day following the month of the receipt of that claim, or December 1, 2012.  See 38 C.F.R. § 3.31.        By regulation, this is the earliest effective date that can be assigned. Accordingly, entitlement to an effective date earlier than December 1, 2012, for the payment of additional compensation for the Veteran's current dependent spouse, is denied.


ORDER

Entitlement to an effective date earlier than December 1, 2012, for the payment of additional compensation for the Veteran's current dependent spouse is denied.


REMAND

In his June 2013 notice of disagreement, the Veteran also referred to the March 2013 decision of the VA Debt Management Center and disputed the validity of the debt created by the overpayment of additional compensation for a dependent spouse        and the propriety of his obligation to repay it.  A December 2013 statement of the case (SOC) only addressed the issue of entitlement to an earlier effective date for recognition of the Veteran's current spouse as a dependent.  To date, an SOC has not been issued with respect to the validity of the debt resulting from the overpayment.  Accordingly, the Board is required to remand that issue to the AOJ for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:


(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal with respect to the issue of the validity of the debt resulting from the overpayment of dependent benefits in the amount of $12,588.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


